1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3
     THE BANK OF NEW YORK MELLON FKA )
4    THE BANK OF NEW YORK, AS TRUSTEE )
     FOR THE CERTIFCATEHOLDERS OF THE )                       Case No.: 2:16-cv-00847-GMN-CWH
5
     CWABS, INC. ASSET-BACKED                     )
6    CERTIFICATES, SERIES 2004-7,                 )                      ORDER
                                                  )
7                         Plaintiff,              )
          vs.                                     )
8
                                                  )
9    SFR INVESTMENTS POOL 1, LLC;                 )
     MONTAGNE MARRON COMMUNITY                    )
10   ASSOCIATION; ALESSI & KOENIG, LLC, )
                                                  )
11                        Defendants.             )
12
                                                  )
                                                  )
13   SFR INVESTMENTS POOL 1, LLC, a               )
     Nevada limited liability company             )
14                                                )
                          Counter/Cross Claimant, )
15
           vs.                                    )
16                                                )
     THE BANK OF NEW YORK MELLON FKA )
17   THE BANK OF NEW YORK, AS TRUSTEE )
     FOR THE CERTIFCATEHOLDERS OF THE )
18
     CWABS, INC. ASSET-BACKED                     )
19   CERTIFICATES, SERIES 2004-7; and JOHN )
     EDWARD BOSTAPH, JR., an individual,          )
20                                                )
                          Counter/Cross           )
21
                          Defendants.             )
22         On April 18, 2018, the Court granted summary judgment to Plaintiff The Bank of New
23   York Mellon (“Plaintiff”) because, under Bourne Valley Court Trust v. Wells Fargo Bank, N.A.,
24   832 F.3d 1154 (9th Cir. 2016), the Montagne Marron Community Association (“HOA”)
25   “foreclosed under a facially unconstitutional notice scheme” and therefore the “foreclosure sale


                                                Page 1 of 2
1    cannot have extinguished” Plaintiff’s deed of trust on the property. (Order 6:10–12, ECF No.
2    54). The Ninth Circuit has since held, however, that Nevada’s homeowner’s association
3    foreclosure scheme is not facially unconstitutional because the decision in Bourne Valley was
4    based on a construction of Nevada law that the Nevada Supreme Court has since made clear
5    was incorrect. See Bank of Am., N.A. v. Arlington W. Twilight Homeowners Ass’n, 920 F.3d
6    620, 624 (9th Cir. 2019) (recognizing that Bourne Valley “no longer controls the analysis” in
7    light of SFR Investments Pool1, LLC v. Bank of New York Mellon, 422 P.3d 1248 (Nev. 2018)).
8    Moreover, for orders from this district that relied on Bourne Valley Court Trust v. Wells Fargo
9    Bank, N.A., 832 F.3d 1154 (9th Cir. 2016), and were thereafter appealed, the Ninth Circuit
10   recently began reversing and remanding such orders in light of Bank of Am., N.A. v. Arlington
11   W. Twilight Homeowners Ass’n, 920 F.3d 620, 624 (9th Cir. 2019). See, e.g., U.S. Bank, N.A, v.
12   SFR Investments Pool 1, LLC, No. 18-16006, 2019 WL 6817304, at *1 (9th Cir. Dec. 13,
13   2019).
14            Accordingly, to preserve judicial resources,
15            IT IS HEREBY ORDERED that the Court’s prior Order, (ECF No. 54), is
16   VACATED.
17            IT IS FURTHER ORDERED that the parties shall have thirty days from the date of
18   this Order to file renewed dispositive motions.
19            The Clerk of Court shall reopen the case and deliver a copy of this Order to the United
20   States Court of Appeals for the Ninth Circuit, Appeal Number 18-15911.
21

22                        18 day of December, 2019.
              DATED this _____
23

24
                                                    ___________________________________
25
                                                    Gloria M. Navarro, District Judge
                                                    United States District Court

                                                  Page 2 of 2
